90 N.J. Super. 80 (1966)
216 A.2d 253
BENEFICIAL FINANCE CO. OF NEWARK, A CORPORATION, PLAINTIFF-RESPONDENT,
v.
ALFONSO DALOISIO AND ANTHONY DALOISIO, INDIVIDUALLY AND TRADING AS RAILROAD CONSTRUCTION COMPANY, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued January 11, 1966.
Decided January 17, 1966.
*81 Before Judges GOLDMANN, FOLEY and COLLESTER.
Mr. Edward F. Merrey, Jr. argued the cause for appellants (Messrs. Merrey & Merrey, attorneys; Mr. John P. Goceljak, on the brief).
Mr. Joshua M. Levin argued the cause for respondent (Messrs. Levin & Chenkin, attorneys).
PER CURIAM.
The judgment under appeal is affirmed. We find no merit in defendants' contention that enforcement of a wage assignment under N.J.S.A. 17:10-18, part of the Small Loan Law, violates the provisions of N.J. Const., Art. I, par. 1, and Art. IV, § VII, pars. 7, 8 and 9, and the Fourteenth Amendment of the United States Constitution. *82 Nor is their argument that the county district court was without jurisdiction sound. This is not a case of a wage assignment relating to a future contract of employment, in which case the claim for relief would be purely equitable. 6 Am. Jur.2d, Assignments, sec. 46, p. 229 et seq. (1963). The assignor was an employee of defendants at the time he executed the wage assignment and when it was served; and the fact that there subsequently was a brief break in his continuity of service did not defeat the effectiveness of the assignment.